Case 1:20-cv-00475-DKW-KJM Document 27 Filed 03/29/21 Page 1 of 3         PageID #: 160




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Eve Nevada, LLC

                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Eve Nevada, LLC,                       )   Case No.: 1:20-cv-475-DKW-KJM
                                          )   (Copyright)
                      Plaintiff,          )
      vs.                                 )    STIPULATION FOR DISMISSAL
                                          )    WITH PREJUDICE OF
   Dietrich Riley, et al.                 )    DEFENDANT JOSEPH VISESIO
                                          )    PURSUANT TO FED. R. CIV. P.
                      Defendants.         )    41
                                          )
                                          )
                                          )
                                          )


            STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                 JOSEPH VISESIO PURSUANT TO FED. R. CIV. P. 41

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Eve

  Nevada, LLC (“Plaintiff”), by and through its counsel, and Defendant JOSEPH

  VISESIO, appearing pro se, that pursuant to Rules 41(a)(1)(A)(ii) and 41(a) (2) of

  the Federal Rules of Civil Procedure, this action and all claims asserted herein by


  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 27 Filed 03/29/21 Page 2 of 3         PageID #: 161




  Plaintiff against Defendant JOSEPH VISESIO be and is hereby dismissed with

  prejudice.

        No fees and/or costs are sought to be awarded. Each party is to bear any

  remaining costs and attorneys’ fees other than the amounts to be paid pursuant to a

  confidential Settlement and Release Agreement (“Settlement Agreement”) executed

  between the parties.

        No claims, including any counterclaim, cross-claim, or third-party claim,

  would remain following dismissal.

        No answer or motion for summary judgment has been filed.

        This Stipulation has been executed by Plaintiff’s counsel and Defendant

  JOSEPH VISESIO and thus all parties who have appeared.

        This Court will retain jurisdiction until March 26, 2022 for the purposes of

  enforcing the Settlement Agreement.

        Note this action does not terminate the matter as claims remain against other

  Defendants.

  //

  //

  //

  //

  //



  20-032C 20-cv-475
Case 1:20-cv-00475-DKW-KJM Document 27 Filed 03/29/21 Page 3 of 3            PageID #: 162




        DATED: Kailua-Kona, Hawaii, March 3, 2021.


                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper
                               Attorney for Plaintiff


     DATED: I(ihei, Hawaii, February 2..::1,2021.



                                ~~·~
                             ~
                              JOSEPH VISESIO
                              Defendant




  APPROVED AS TO FORM.

      DATED: March 29, 2021 at Honolulu, Hawai’i.



                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




  _________________________________________________________________
  Eve Nevada LLC v. Dietrich Riley, et al; Civ. No. 1:20-cv-475-DKW-KJM;
  STIPULATION FOR DISMISSAL OF DEFENDANT JOSEPH VISESIO
  WITH PREJUDICE


  20-032C 20-cv-475
